McMurray, Presiding Judge.
Defendant’s conviction for selling cocaine was affirmed in Williams v. State, 201 Ga. App. 384 (411 SE2d 316). This direct appeal followed the denial of defendant’s extraordinary motion for new trial based on newly discovered evidence. Held:
This appeal “is dismissed for want of jurisdiction, based on the [defendant’s] failure to follow the application procedures applicable to ‘(a)ppeals, when separate from an original appeal, from the denial of an extraordinary motion for new trial.’ OCGA § 5-6-35 (a) (7). See Pitts v. State, 254 Ga. 298 (328 SE2d 732) (1985); McDonald v. State, 180 Ga. App. 713 (350 SE2d 581) (1986).” Scott v. State, 200 Ga. App. 481 (1) (408 SE2d 495).

Appeal dismissed.


Pope, C. J., and Smith, J., concur.

Spencer Lawton, Jr., District Attorney, for appellee.